UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4032
LONNIE RAY PATTERSON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Anderson.
                Margaret B. Seymour, District Judge.
                             (CR-99-869)

                      Submitted: June 20, 2001

                       Decided: July 5, 2001

      Before WILKINS and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Leesa Washington, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Isaac Louis Johnson, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.
2                     UNITED STATES v. PATTERSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Lonnie Ray Patterson was convicted in the United States District
Court for the District of South Carolina, pursuant to his guilty plea,
of bank robbery, in violation of 18 U.S.C.A. § 2113(a) (West 2000).
Patterson was sentenced to thirty-seven months imprisonment to be
followed by three years of supervised release, with $745 in restitution.
Patterson’s attorney has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), challenging the adequacy of the
guilty plea and the propriety of the sentence.

   Counsel first asserts that the district court failed to comply with the
dictates of Federal Rule of Criminal Procedure 11 in conducting Pat-
terson’s guilty plea colloquy. Under Rule 11(h), any variance from
the rule’s requirements that does not affect substantial rights is to be
disregarded. We accord deference to the manner by which the district
court conducts the Rule 11 proceeding. United States v. DeFusco, 949
F.2d 114, 116-17 (4th Cir. 1991). Having carefully reviewed the tran-
script of Patterson’s plea proceeding, we perceive no error, harmless
or otherwise. Therefore, this claim lacks merit.

   Next, counsel asserts that the district court erred in calculating Pat-
terson’s sentencing guideline range and in imposing a sentence of
thirty-seven months imprisonment. Having reviewed the relevant
materials, we conclude that the district court properly calculated the
sentencing range under the U.S. Sentencing Guidelines Manual
(1998). The district court imposed the lowest possible sentence within
that range, and there is no appellate review of a sentence within a
properly calculated range. United States v. Jones, 18 F.3d 1145, 1151
(4th Cir. 1994); United States v. Porter, 909 F.2d 789, 794-95 (4th
Cir. 1990). Therefore, we conclude that this claim lacks merit as well.

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
We therefore affirm Patterson’s conviction and sentence.
                      UNITED STATES v. PATTERSON                       3
   This Court requires that counsel inform her client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this Court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the Court and
argument would not aid the decisional process.

                                                            AFFIRMED